DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VenHuizen US 2005/0204971 A1.
With respect to claim 1, VenHuizen US 2005/0204971 A1 discloses a particle delivery assembly (Figures 3 and 3A) of an agricultural row unit, wherein the particle delivery assembly comprises: 
a particle tube 70 configured to receive a particle and to deliver the particle toward a trench in soil, wherein the particle tube comprises (see Figure 13): 
a first body portion 128; 
a second body portion 124; and 
a hinge 132,133,135 coupled to the first body portion 128 and to the second body portion 124, respectively, wherein the hinge 132,133,135 is configured to enable the first body portion 128 and the second body portion 124 to pivot relative to one another between an open position of the particle tube 70 and a closed position of the particle tube 70 (see Figure 13 and the disclosure in paragraph [0044]).
As to claims 2-4, 6, 10 and 12-16, a snap connection is disclosed in Figure 13 and paragraph [0044] of VenHuizen US 2005/0204971 A1. 
Regarding claim 11, a second particle tube is necessarily present in view of the duplication of seeding units present as shown in Figures 1 and 2 of VenHuizen US 2005/0204971 A1.
Claims 1-5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2007 014 792 A1. 
With respect to claims 1, 5, 7 and 9, see the disclosure in Figure 2 and paragraph [0021] of DE 10 2007 014 792 A1.
As to claims 2-4, a snap connection is disclosed by DE 10 2007 014 792 A1 (Figure 2, wherein the screw mounting is interpreted as a connecting, interfacing feature). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over of DE 10 2007 014 792 A1 in view of VenHuizen US 2005/0204971 A1.
DE 10 2007 014 792 A1 discloses the particle delivery assembly as set forth supra, including members made from a material.
As to claims 12-16, a snap connection is disclosed by DE 10 2007 014 792 A1 (Figure 2, wherein the screw mounting is interpreted as a connecting, interfacing feature). 
With respect to claim 17, see the disclosure in Figure 2 and paragraph [0021] of DE 10 2007 014 792 A1.
Regarding claim 18, see Figure 1 of DE 10 2007 014 792 A1 showing standoffs.
With respect to claim 19, see the disclosure in paragraph [0021] of DE 10 2007 014 792 A1.
Claim 8 distinguishes over DE 10 2007 014 792 A1 in requiring the material to be plastic.
See the disclosure in paragraph [0044], line 7 of VenHuizen US 2005/0204971 A1 disclosing the use of “plastic” as a material for a member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized plastic as the material for members of DE 10 2007 014 792 A1 for economy in manufacture.
Claim 11 distinguishes over DE 10 2007 014 792 A1 in requiring a second particle tube to be configured to receive the particle from the first particle tube and to direct the particle toward a trench in soil, wherein the second particle tube is coupled to the first particle tube, and the second particle tube to comprise:
a first body portion;
a second body portion; and
a hinge coupled to the first body portion of the second particle tube and to the second body portion of the second particle tube, wherein the hinge of the second particle tube is configured to enable the first body portion of the second particle tube and the second body portion of the second particle tube to pivot relative to one another between an open position of the second particle tube and a closed position of the second particle tube.
However, VenHuizen US 2005/0204971 A1 discloses a second particle tube that is necessarily present in view of the duplication of seeding units present as shown in Figures 1 and 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a second particle tube (and associated structure set forth supra) as show in VenHuizen US 2005/0204971 A1 in the assembly of DE 10 2007 014 792 A1 for greater agricultural area coverage.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over VenHuizen US 2005/0204971 A1 in view of CA 2 710 692 A1.
VenHuizen US 2005/0204971 A1 discloses a particle delivery assembly (Figures 3 and 3A) of an agricultural row unit, wherein the particle delivery assembly comprises: 
a particle tube 70 configured to receive a particle and to deliver the particle toward a trench in soil, wherein the particle tube comprises (see Figure 13): 
a first body portion 128; 
a second body portion 124; and 
a hinge 132,133,135 coupled to the first body portion 128 and to the second body portion 124, respectively, wherein the hinge 132,133,135 is configured to enable the first body portion 128 and the second body portion 124 to pivot relative to one another between an open position of the particle tube 70 and a closed position of the particle tube 70 (see Figure 13 and the disclosure in paragraph [0044]).
 A second particle tube is necessarily present in view of the duplication of seeding units present as shown in Figures 1 and 2 of VenHuizen US 2005/0204971 A1.
Claim 20 distinguishes over VenHuizen US 2005/0204971 A1 in requiring a sensor housing to be coupled to the first particle tube, wherein the sensor housing is configured to receive the particle from the first particle tube, and the sensor housing is configured to house a sensor configured to detect the particle received from the first particle tube.
CA 2 710 692 A1 discloses a sensor housing (see the disclosure in paragraph [0024], line 2 and in Figure 4) coupled to a first particle tube 42, wherein the sensor housing (see the disclosure in paragraph [0024], line 2 and in Figure 4) is configured to receive a particle (“seed” as disclosed in paragraph [0024], line 2) from the first particle tube 42, and the sensor housing (see the disclosure in paragraph [0024], line 2 and in Figure 4) is configured to house a sensor 60 (see the disclosure in paragraph [0024], line 2 and in Figure 4) configured to detect the particle (“seed” as disclosed in paragraph [0024], line 2) received from the first particle tube 42.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the sensor housing and sensor structure set forth supra of CA 2 710 692 A1 with the particle tube of VenHuizen US 2005/0204971 A1 for greater accuracy.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 2 055 165 A1 and Sheppard et al. US 2015/0144042 A2 disclose assemblies.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



November 11, 2022